DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Danielson (US 2,779,555) in view of Wang et al. (US 2018/0155053).
In re. claim 20, Danielson teaches a method of actuating a flap (19, 20) (fig. 1), coupled to a wing (16) of an aircraft (15), in a streamwise direction (18) relative to the wing, the method comprising: rotating a torque tube (51) about a first rotational axis (figs. 9-10 at a first rotational speed (i.e. speed of rotation); transferring a first torque from the torque tube to gear set (35) of a geared rotary actuator (49); rotating a drive gear (48) of the geared rotary actuator about the first rotational axis (fig. 10), which that is parallel to a spanwise direction of the wing (fig. 10), at a second rotational speed, wherein the drive gear (48) is driven by the gear set (35); transferring a second torque, from the drive gear to a driven gear (47) (fig. 9) of a crank shaft (37) to rotate the driven gear (47) of the crank shaft (37) about a second rotational axis that is angled relative to the first rotational 
Danielson fails to disclose the gear set is a planetary gear set, the second rotational speed is less than the first rotational speed, and the second torque is greater than the first torque.
Wang teaches a gear set between a torque tube (112) and an output shaft (310) may be a planetary gear set (540) (para [0034]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed, to have modified Danielson to incorporate the teachings of Wang to utilize a planetary gear set, since there are a finite number of identified, predictable potential solutions to transfer rotation between the shafts and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Danielson as modified by Wang to have the second rotational speed less than the first rotational speed, and the second torque greater than the first torque, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
Allowable Subject Matter
Claims 1-3 and 5-19 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647